Citation Nr: 1227367	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  00-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for PTSD for the period from April 1, 1969 to May 19, 1997. 

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period on and after May 20, 1997.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to May 8, 2003.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his children


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board in November 2006.  At that time, the relevant issues on appeal were (1) whether there was clear and unmistakable error in a May 20, 1969, rating decision which reduced the disability evaluation for an anxiety reaction from 10 percent to a noncompensable rating, and (2) entitlement to an effective date prior to May 5, 1999, for an increased evaluation for PTSD.  The Board determined that the May 1969 rating decision had become final and did not contain clear and unmistakable error.  The Board granted a 70 percent evaluation effective from May 20, 1997, for PTSD.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 memorandum decision, the Court reversed the Board's finding that the May 1969 rating decision was final, and accordingly vacated the Board's finding that the May 1969 rating decision did not contain clear and unmistakable error.

In the November 2006 Board decision entitlement to a total rating for compensation based upon individual unemployability was also granted.  The RO effectuated the Board's grant of such benefit in a December 2006 rating decision and assigned an effective date of May 8, 2003.  The Veteran perfected an appeal of entitlement to an earlier effective date for the award of TDIU.

In a July 2008 decision, the Board denied entitlement to an effective date earlier than May 8, 2003, for the award of TDIU.  The Veteran appealed the Board's decision to the Court.  In a September 2009 joint motion, the parties agreed that such issue must be remanded because it was inextricably intertwined with the issue of an appropriate effective date for the compensable evaluations for PTSD.

In March 2010 the Board determined that the May 1969 rating decision failed to comply with pertinent VA regulations and was void ab initio.  The 10 percent evaluation assigned to the Veteran's anxiety disorder was restored.  The Board explained that the issue of an increased rating must be considered from 1969 to 1997.  It remanded the instant issues for additional development, to include procurement of records from the Social Security Administration (SSA) and outstanding treatment records.  Following the requested development and effectuation of the restoration of the Veteran's 10 percent rating for PTSD from April 1, 1969, the matter was returned to the Board for adjudication.  

In a July 2011 decision, the Board denied entitlement to evaluations greater than 10 percent and 70 percent from April 1, 1969 to May 19, 1997 and from May 20, 1997, respectively.  In addition, the decision denied entitlement to TDIU prior to May 8, 2003.  The Veteran appealed the Board's decision to the Court.  In a December 2011 joint motion, the parties agreed that the Board had provided an inadequate statement of the reasons or bases for its decision and in a December 2011 order the Court vacated and remanded the matter to the Board.  

The record reflects that following the December 2011 order the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued by the agency of original jurisdiction (AOJ), but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The most credible evidence pertaining to the period prior to May 20, 1997 does not support an evaluation in excess of 10 percent for PTSD. 

2.  From May 20, 1997, the Veteran's PTSD has been shown to be manifested by no more than occupational and social impairment with deficiencies in most areas due to obsessional rituals, depression, and difficulty adapting to stressful circumstances.

3.  May 8, 2003 is the earliest date that entitlement to a TDIU is shown; prior to May 8, 2003, the weight of the evidence is against a finding that as a result of his service-connected disabilities the Veteran was unable to obtain or retain substantially gainful employment outside the protected environment of his family business.
 

CONCLUSIONS OF LAW

1.  Prior to May 20, 1997, the criteria for an evaluation in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4 § 4.132, Diagnostic Codes (DCs) 9400, 9411 (in effect prior to 1996); 38 C.F.R. §§ 3.400, 4.130, DC 9411 (2011). 

2.  From May 20, 1997, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4 § 4.132, Diagnostic Codes (DCs) 9400, 9411 (in effect prior to 1996); 38 C.F.R. §§ 3.400, 4.130, DC 9411 (2011).

3.  The criteria for an award of TDIU prior to May 8, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id at 486.

A letter dated in March 2003 asked the Veteran to identify evidence pertaining to his claim.

In August 2004 the Veteran was advised of the evidence necessary to support his claim.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.

A March 2006 letter discussed the manner in which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

In fact, the Board further finds that the Veteran and his attorney have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his RO and Board hearings, the Veteran and his attorney related in great detail why they believed he was entitled to both a higher schedular rating during the period under consideration in this appeal, and entitlement to a TDIU prior to May 2003.  It is also clear from the lay statements provided by the Veteran and witnesses, and by the medical opinion submitted by his attorney that they understood that they could understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claims.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

With respect to VA's duty to assist, VA and private treatment records, to include those from SSA, have been obtained and associated with the record.  The medical evidence of record is sufficient for the purpose of determining the severity of the Veteran's disability prior to 2003.  The Veteran has been afforded hearings before RO personnel and the undersigned.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Increased Rating - PTSD

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

As noted above, the Veteran is rated at 10 percent prior to May 20, 1997 and at 70 percent from May 20, 1997 for his service-connected PTSD.  The Veteran claims the ratings do not accurately depict the severity of his condition during those time periods.  

The RO has listed the Veteran's service-connected PTSD as being rated under DC 9411 for all periods on appeal.  Twice during the time frame of this appeal, effective February 3, 1988, and then again effective November 7, 1996, VA has revised the criteria for diagnosing and evaluating mental disorders, including PTSD.  The Board will evaluate the Veteran's claim under all three sets of schedular criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinions specifically prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable DCs at 38 C.F.R. §§ 4.130 and 4.132 to the period on or after the effective dates of the new regulations.  

The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

Initially, the Board notes that PTSD was added to VA's rating schedule on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  38 C.F.R. § 4.132, DC 9400, as in effect prior to February 3, 1988, provided for a noncompensable rating if there were neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  See 38 C.F.R. § 4.132, DCs 9400 through 9406 (1965).  A 10 percent rating was assigned when emotional tension or other evidence of anxiety were productive of moderate social and industrial impairment.  A 30 percent rating was assigned for definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable industrial impairment.  A 50 percent rating was assigned when ability to establish or maintain effective or favorable relationships with people is substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment.  A 70 percent rating was assigned when ability to establish and maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual was demonstrably unable to obtain or retain employment.

Note (1) to the General Rating Formula for Psychoneurotic Disorders as in effect prior to November 7, 1996, provided that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but was of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132 (1995).

Effective February 3, 1988, the schedular criteria to rate psychiatric disorders was revised.  See 38 C.F.R. § 4.132, DCs 9400 through 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988).  A 10 percent rating was assigned when there was less than the criteria for a 30 percent disability rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent rating was assigned when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent evaluation required that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  A 70 percent evaluation required that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation required the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or demonstrably unable to obtain or retain employment.  38 C.F.R. Part 4, DC 9411 (1988).

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 were quantitative in nature.  See Hood v. Brown, 4 Vet. App. 301, 303 (1993).  VA's Office of General Counsel issued a precedent opinion concluding that "considerable" was to be construed as "rather large in extent or degree."  See VAOPGCPREC 9-93.  The Board is bound by this interpretation of the term "considerable."  See 38 U.S.C.A. § 7104(c).

Under the current criteria, effective from November 7, 1996, the General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2011). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, in a December 1967 rating decision the RO granted service connection for anxiety reaction and assigned a 10 percent evaluation, effective December 14, 1967.  The Veteran was awarded service connection for multiple wounds incurred in combat, and each was assigned a noncompensable evaluation.  He was notified of this determination in a January 1968 letter, and specifically informed that he had been granted a 10 percent rating for a nervous condition.

A January 1969 VA Form 21-2545 indicates that the Veteran reported nightmares, being unable to sleep, and sudden noises startling him, particularly gun fire.  The Veteran described himself as still nervous since service.  The Veteran was noted to be self-employed in construction.

On VA examination in April 1969, the examiner noted the Veteran was in the construction business with his father.  The Veteran reported he had been married for 11 months and had a 4-month-old daughter.  His main complaint was that he was having nightmares and was very susceptible to loud noises.  The examiner stated, "[The Veteran] has indicated that his business ventures have been rather poor over the past year because of the shortage of money in the area that he lives and also he has had some marital discord because of the fact that he and his wife are living with his family."  The Veteran reported that the nightmares occurred two times a week, but was unable to recall the content of his dreams.  He stated that his wife informed him he would be talkative in his sleep and perspired profusely.  With respect to the susceptibility of loud noises, a shot or a loud hammer would cause him to react quickly, and the Veteran would sometimes run as if he heard a shot from a rifle that occurred when he was in Vietnam.

The examiner stated the Veteran was well groomed, neatly dressed, and sat appropriately in his chair.  Motor activity was within normal range.  His affect was within normal range.  He spoke softly, used words which were commensurate with his educational background.  There were no neologisms, no rhymes, no puns, and there was no blocking, and no circumstantiality.  The examiner stated the Veteran's memory was good for recent past experiences as well as for remote past experiences.  Concentration was good.  His fund of general knowledge was good.  The Veteran knew the four seasons of the year and indicated that they occurred because of the Earth rotating on its axis and the sun being in various positions.  He could describe the Gulf Stream and solved a simple algebraic equation, as well as an interest problem.  The Veteran knew the last four presidents of the United States and their political parties.  He was able to distinguish "quite well" the difference between the words "poverty and misery," "idleness and laziness," "character and reputation," and "irresponsibility and incapable."  The examiner stated the Veteran's abstraction power was "quite satisfactory," which the examiner determined through various proverbs.  There were no perceptual disorders in terms of olfactory, visual, auditory, tactile, hallucinations, delusions, preoccupations, or compulsions.  The Veteran reported that his goals for the future were to make enough money to support his wife and child.  The examiner stated that reasoning and judgment were within satisfactory range.  Insight into his difficulties was "moderate."

The VA psychiatrist diagnosed a sleep disorder manifested by frequent nightmares, and marital maladjustment.  As to the latter diagnosis, the examiner stated he would be inclined to feel that this was due to the Veteran's current situation of living with his family and his wife's fear of pregnancy.  He concluded the Veteran was "completely competent."

In the May 1969 rating decision, the RO laid out some of the facts provided in the April 1969 VA examination.  The RO then concluded, "Although it would appear from the current findings that the Veteran's symptoms are but slightly disabling and should not cause him impairment of working ability, the provisions of VAR 1324 are being invoked at this time."  The rating decision reduced the rating assigned to the Veteran's anxiety reaction from 10 to 0 percent effective April 1, 1969.  The combined evaluation continued to be 10 percent from December 14, 1967.  In the May 1969 letter, the RO informed the Veteran the evidence did not warrant any change in the previous determination.  The Veteran was informed of his right to appeal.  He did not file an appeal following the May 1969 letter.

The Veteran underwent a VA psychiatric evaluation in May 1997.  The provider noted a long history of PTSD symptoms including distress, irritability, rage, and avoidance, but that the Veteran first presented for VA psychiatric treatment one week earlier with complaints of increased depressive and PTSD symptoms.  On mental status examination the Veteran's affect was sad and tearful, particularly when discussing Vietnam.  His thoughts were logical and goal directed.  There was no suicidal or homicidal ideation.  The assessment was severe PTSD complicated by a major depressive episode.  The provider noted that the Veteran had a long history of obsessive compulsive traits used to help cope and remain strong and in control.  He indicated that the Veteran had experienced exacerbated anxiety and depression as his coping strategies were no longer as effective.  The Veteran expressed interest in treatment options.

In October 1997 the Veteran was noted to have significant PTSD symptoms but that they did not have significant impairment in his functioning.

In April 1998 the Veteran was noted to have reinitiated VA treatment after a hiatus of several months in which he was doing well and functioning well with work and family despite occasional symptoms.  He reported an exacerbation of symptoms, irritability, fatigue, and reexperiencing.  The provider noted that the exacerbation was due in part to increased symptoms of sleep apnea secondary to weight gain.

In May 1999 a VA provider noted that the Veteran had not been seen since April 1998.  He was seen in the psychiatric emergency department.  He noted that he had recently had several angry outbursts in public that were embarrassing to him.  He also endorsed hyper vigilance, exaggerated startle response, avoidance, and problems having loving feelings.  A subsequent May 1999 VA treatment record indicates the Veteran's report of a better mood and emotional control since the emergency room visit.  He reported vivid flashbacks of Vietnam experiences brought on by work stress, interpersonal conflicts, contact with buddies from Vietnam, and the war in Kosovo.  He denied suicidal and homicidal ideation and was noted to be stable.  He reported that he planned to celebrate his 31st wedding anniversary.

The Veteran was seen for a medication evaluation in July 1999.  He endorsed hyperarousal, tearfulness, nightmares, intrusive thoughts, irritability, and mood disturbance.  His affect was incongruent with the expressed content, with the provider noting that the Veteran smiled as he expressed how badly he felt.  He agreed to a trial of antidepressants.

On VA examination in September 1999 the examiner noted that the Veteran had experienced an increase in neurosis.  The Veteran reported that he was the vice president of a construction company and that he was under the care of a psychiatrist and nurse practitioner for his psychiatric disability.  His service history was reviewed.  He described close family relationships.  He also described success in work, having been able to form a construction company.  The examiner noted that the Veteran appeared to be very active in his community as well, though he also noted the Veteran's report that his "hot" temper got him into trouble.  With respect to his psychiatric history, the Veteran related that he did seek help after service but that he became a workaholic over the years and did not look for treatment.  He related that five or six years previously he had hired a consultant for his company and had talked with the consultant about personal issues and recognized that he was "in trouble."  He reported that two years previously he had started seeing a psychologist and then also sought treatment through VA.  The examiner noted that medication had been recently started and that it had been effective in treating some symptoms; specifically he noted that the Veteran's anxiety and explosive temper were greatly improved.  The Veteran indicated that his symptoms had been quite significant and interfered with his home and work life.

Regarding current symptoms, the Veteran reported frequent recollections of his Vietnam experiences but that he made a tremendous effort not to dwell on them.  He described his coping mechanism as becoming a workaholic.  He endorsed flashbacks.  He noted that he had difficulty talking to people and that he had been unable to talk about Vietnam until he attended therapy.  He described situations during which he became confrontational and got into heated arguments, and sometimes became physical.  He noted that when he overreacted to a threatening situation he became verbally insulting or abusive.  He expressed a capacity to love others and feel close to them.  He endorsed a strong startle reaction.  He also reported significant nightmares and a related sleep disturbance.  On mental status examination, the Veteran was friendly and appeared nervous.  He spoke intensively about Vietnam, providing numerous examples of his experiences.  He did not appear depressed and denied depression.  There was no evidence of suicidal or homicidal ideation.  There was no thought disorder.  He denied hallucinations.  His intelligence seemed to be above average.  The diagnosis was PTSD.  The examiner assigned a GAF score of 50.  The examiner indicated that it appeared that the Veteran had experienced significant symptoms for many years but that he had coped by focusing on work.  He noted that the Veteran regarded work very positively but was concerned about the impulsive and explosive nature of his temper.  The Veteran stated that he was interested in getting better and in continuing to work.  The examiner concluded that the Veteran was competent.

A November 1999 VA mental health progress note indicates the Veteran's report of continued temper outbursts, irritability, and dysthymic feelings.  He described a reunion of Vietnam colleagues.  The provider noted that that Veteran continued to suffer from moderate to severe PTSD symptoms and that work and home were stable.

In December 1999 the Veteran reported to a VA registered nurse that he had stopped all of his psych medications and that he felt better.  He denied suicidal and homicidal ideation.

An April 2000 VA treatment record reflects the Veteran's report of continued intrusive thoughts, irritability, sleep disturbance, anxiety and some temper outbursts.  The provider noted that the Veteran used emotional blunting to cope.

In May and June 2000 the Veteran reported some decrease in intrusive thoughts.  He stated that his family had noticed decreased irritability.  He endorsed continued sleep disturbance but noted decreased adrenalin rushes.

In August 2000, the Veteran, his wife, and his two daughters testified before a hearing officer at the RO.  He and his wife described their family business.  The Veteran stated that he had been successful at avoiding the problems created by his PTSD for many years, but that he agreed in 1997 to seek help.  He noted that one of his providers had suggested a less stressful work environment.  He stated that since Vietnam, he had had to make his own way and had done so.  His wife testified that he sometimes had confrontations at work sites and that she sometimes had to step in and resolve them.  She noted that the business had come close to losing accounts due to the Veteran's behavior.  She stated that the business had a full time bookkeeper and that she and the Veteran worked with that individual overseeing the finances and paying of bills.  She also testified that family members held key positions within the company and that they acted as "buffers" when the need arose.  She noted that, at home, she handled the finances.  With respect to the Veteran's symptoms she stated that she had noticed an increase in depression.  She also described the Veteran's mood problems and anger control issues.  She stated that he worked as a way to cope.  She opined that the Veteran would be unable to work for someone else.  She noted that the Veteran had been involved in confrontations with employees. She testified that the Veteran saw her friends socially but had none of his own.

One of the Veteran's daughters, a psychologist, described his coping mechanisms.  She noted that he was either working or sleeping, and that he kept himself busy with various chores at home.  She indicated that he had everything completely organized and that when he was unable to find something he became distressed.  She described a great deal of rumination and intrusive thoughts.  She noted that she had grown up with the sense that she must be absolutely prepared for disaster at any moment.  She also described the Veteran's overwhelming, irrational sense of responsibility for all of his employees and family members.  His other daughter described the Veteran as impatient.

A March 2001 letter from a Vet Center readjustment counseling therapist noted that the Veteran presented in April 2000.  The therapist noted that the Veteran's symptoms were severe and that he was not suitably medicated.  He indicated that his wife acted as a buffer at home and that his brother-in-law maintained harmony within the business.  He noted that the Veteran had definite leadership qualities, ample intelligence, and presented as a hard and resourceful worker.  He indicated that the Veteran felt that he was beginning to lose his ability to work well even with his best customers and in a sense had become occupationally impaired.  The provider noted that the Veteran experienced slight improvement with proper medication and with peer group therapy.

In an undated letter received in July 2001, A.W.M., Ph.D. stated that he had known the Veteran since 1997 and had treated him in individual therapy intermittently since that time.  He noted that the Veteran suffered from many frequent and intensive PTSD symptoms.  He noted that he had evaluated and treated hundreds of Veterans within the VA system, and that the severity, intensity, and genuineness of the Veteran's symptoms were virtually unmatched.  He pointed out that the Veteran had worked extremely hard to manage his condition and thus had continued to function in society and provide for his family.  He concluded that despite the Veteran's earnest efforts, his PTSD had severely impacted the quality of his life in many domains and that he had been prone to recurrent severe exacerbations and periods of poor functioning.

In a December 2001 statement, the Veteran asserted that he could not work for anyone and was always self employed.  He also stated that his family had to make a sheltered workplace for him.

In March 2002, the Veteran was seen for increased feelings of depression and intrusive thoughts.  He now also experienced disturbed sleep with nightmares of combat, intrusive thoughts of combat, increased appetite, decreased concentration, decreased interest in doing thing, decreased libido, and decreased energy.  The precipitating factor appeared to be a battle he had been in during service in Vietnam in the month of March.  In April 2002 the Veteran stated that he had experienced nightmares since service, but that the nightmares had improved for some time and then returned.

In May 2002 the Veteran reported that he continued to experience PTSD symptoms but that he had less crying and more interest in activities and more energy.

An August 2002 VA mental health note by Dr. M. indicates that the Veteran was stable, with no suicidal or homicidal ideation.  He discussed with great insight his history, symptoms, and management.  Dr. M. noted that the Veteran had been highly successful in business and personally and noted that he had it better than most people.  He discussed the reward and gratification he received from being responsible for helping others.  In November 2002 Dr. M. stated that the Veteran continued to suffer with significant PTSD symptoms but remained functional due to a strong constitution and coping strategies.

In a February 2003 letter Dr. M. noted that despite severe symptoms the Veteran remained self-employed and was able to function in that capacity with intermittent work and social difficulties due to his symptoms.  He stated that the Veteran's functional capacity was due to his pride, determination, intelligence, family support, and strength of character, and belied the severity of his PTSD symptoms.  He indicated that the Veteran's symptoms were among the most severe and genuine he had seen and that he did not believe that the Veteran would be able to function vocationally in any competitive employment setting in which he would be directed by others.

In April 2003, Dr. M. completed a care plan update.  He assigned a GAF score of 50 and noted that over the past year, the highest GAF had been 55.

In an April 2003 letter, Dr. M. reiterated that the Veteran would have great difficulty functioning vocationally in any employment setting in which he had to take direction from others.  He noted that the Veteran had a very quick temper, was rigid in his views of right and wrong, and held extremely high standards for his own conduct and that of others.  He stated that the symptoms had caused him difficulty in social functioning and had at times caused difficulties in his work.  He noted that because the Veteran was self-employed, his job was not jeopardized.  He expressed strong doubt that the Veteran would be able to tolerate a vocational environment that was not protected in that way.

A May 2003 VA treatment record notes that the Veteran's symptoms had returned to baseline with reduced war coverage.  The Veteran gave several examples of his anger and behavior that would make him unemployable in any other context.  The provider also discussed other "buffers" that permitted the Veteran's functional capacity, such as his intelligence, motivation, family support, and general likeable personality.

On VA examination in May 2003, the Veteran reported nightly nightmares, intrusive thoughts, and cued reactions to reminders of Vietnam.  He noted that he tried to avoid thoughts and memories of Vietnam but found increasingly that he could not.  The examiner noted that the Veteran had a foreshortened sense of future.  The Veteran also reported marked irritability, trouble concentrating, interrupted sleep, hyper startle and hyper vigilance, and that he was always preparing for danger.  He stated that he had a loving wife and family.  He denied having personal friends and indicated that he considered only former Vietnam colleagues as friends.  He related that he had his own business and that he could not be employed outside that business.  He stated that he could not stand being told what to do and could not work for anyone.  He indicated that he had been reprimanded by the state for yelling at his employees and that people were afraid of him.  He noted that he had lost contracts and money due to his anger.  On mental status examination, the Veteran was cooperative.  His speech was of normal rate but became broken with emotion when talking about Vietnam and the difficulties that he had experienced over the years, specifically in the previous few years.  His affect was intense and labile, crying at times.  Otherwise he exhibited a calm demeanor and tried to restrain himself from over emotion during the examination.  His mood was described as irritable.  His thought process was coherent to thought content.  There were no suicidal or homicidal ideations, no hallucinations, and no delusions.  The Veteran was alert and oriented.  Insight and judgment were good.  The diagnosis was chronic PTSD.  The examiner noted that the Veteran was competent to manage his funds.  He concluded that the prognosis was guarded.

In a January 2004 statement, the Veteran described the various ways in which his family helped him in his work.  He stated that he was grateful that his family provided an environment that he would work in because his work helped him avoid intrusive thoughts and nightmares.

During a January 2004 RO hearing, the Veteran indicated that for the majority of time he had a good relationship with people, but when confronted with a stressful situation he had lost control of his temper and described himself as rageful, loud, boisterous, vulgar, and threatening.  

The Veteran was afforded an additional hearing before a Decision Review Officer at the RO in January 2004.  He testified that for a great majority of the time, his relationships with others were good; he noted that when he was confronted with a stressful situation he had lost control of his temper.  He indicated that he had lost business due to his temper.  He stated that his family members sometimes stepped in during these situations.  He asserted that he was protected by a family owned business and that he would be unable to work outside of the business.  He maintained that his PTSD warranted a 70 percent evaluation.

In a January 2005 statement, the Veteran's daughter indicated that her first real understanding of her father's PTSD dated to 1982, when she was 14 years old.  She stated that following a visit from one of her father's service colleagues, he talked of his experiences in Vietnam and that references to Vietnam began to intrude on daily life.  She noted that for as long as she could remember, her father was hypervigilant and always insistent on being prepared for any danger.  She stated that she would characterize her father as severely impacted by his PTSD symptoms since she was a teenager.  She noted that she worked in the family business from the age of 16 through 21.  She noted that she had many opportunities to observe her father at work and stated her belief that her father could not have been employed in any other setting than the sheltered family environment.  She pointed out that, according to her mother, 33 employees had left the business since 1997.

An October 2005 VA treatment record notes the Veteran's report that his prescribed medication was working but that he continued to feel anxious.  He stated that he was preparing to visit the Vietnam wall with some service colleagues.

In February 2006 the Veteran submitted materials pertaining to the termination of an employee.  These materials included an August 2005 statement in which the Veteran described a situation in which he requested his wife hire a former Vietnam colleague, noting that he felt that the business could provide employment where the individual could function.  This statement described the Veteran's management approach in dealing with the employee's behavior and his eventual termination.  These materials also included what appears to be an internal memorandum signed by the Veteran, outlining his expectations of the employees of the family business.

In a May 2006 decision, the Board concluded that the May 1969 rating decision that had reduced the Veteran's disability evaluation for anxiety reaction was not clearly and unmistakably erroneous.  It also determined that the criteria for a 70 percent evaluation for PTSD were met as of May 20, 1997 and that the criteria for a TDIU had also been met.  In reaching its conclusion in the TDIU claim, the Board concluded that the evidentiary tipping point was the clinical evidence that the Veteran could not work anywhere other than in his family run business.  The Board pointed to a statement by the Veteran's representative in a July 2006 statement, noting that the Veteran was no longer considered a productive contributor to the family business due to his failed efforts to control his psychiatric symptoms.  In a subsequent December 2006 rating decision, the RO effectuated the Board's decision, assigning an effective date of May 8, 2003 for the grant of the TDIU.  The Veteran disagreed with the effective date assigned to the grant of the TDIU.

In a January 2007 Activities of Daily Living Questionnaire, the Veteran reported difficulty getting along with family, friends, neighbors, and others and that he could only hold a job because his family had formed a business from which he could not be fired.

In April 2007 Dr. M. noted that the Veteran remained active, not depressed, and successful at his business.  He also noted that the Veteran enjoyed hobbies and activities.  He concluded that the Veteran was stable.

In May 2007 the Veteran was examined for the Connecticut Disability Determination Services.  He reported that he had last been employed in 2006 working for a family construction business; noting that he had experienced difficulty with anger and conflict with a family member.  The Veteran reported that he had been service-connected for an anxiety disability after separation from service, but indicated that in 1997 due to stresses in his life he became much more depressed.  Specifically, the Veteran noted that he had been depressed since separation from the military, but that he worked 12 to 14 hours per day and carried on with his life.  The depression, however, increased over time to the point that around 1997 he had to seek treatment with VA.  The Veteran reported road rage from separation from service.  He denied hallucinations, delusions, or suicidal ideas.  Currently, the Veteran worked in the yard, helped with housework, cooked on the grill, went grocery shopping with his wife, and drove his car.  His social activity was somewhat limited.  On mental status examination, the Veteran was fairly groomed.  No speech problem was noted.  His affect revealed mild anxiety and some slight irritability.  He denied auditory and visual hallucinations, and no delusions were noted.  He was oriented.  The diagnoses included major affective disorder, depressed; the examiner also stated that a diagnosis of PTSD should be considered.  A GAF score was not assigned, but the examiner stated that the Veteran's prognosis was guarded.  

In May 2007, the Veteran underwent an additional SSA psychiatric evaluation.  The examiner noted that the VA records did not show consistent evidence of rage reactions or road rage and did show evidence of regular socialization.  The diagnosis was anxiety related disorders.  A May 2007 Mental Residual Functional Capacity Assessment found moderate limitations in the ability to carry out detailed instructions, maintain attention and concentration for extended periods, working in coordination with or proximity to others without being distracted by them, completing a normal work day or work week without interruption from psychologically based symptoms, performing at a consistent pace without an unreasonable number and length of rest periods, and interacting appropriately with the general public.  The examiner opined that the Veteran's overall functioning appeared adequate and sufficient for work within a low pressure work setting, although he would struggle at time to perform more complex tasks when anxiety and irritability increased secondary to occasional PTSD exacerbations.  The examiner found that the Veteran's social skills remained largely intact, but that recurring periods of anxiety and irritability might interfere with work requiring service to the general public or within a busy, high demand work setting.

A September 2007 VA dental treatment record indicated that the Veteran had lost a filling and was leaving for Greece the next day.

In May 2008, the Veteran's wife reported her belief that his prescribed medication was working.  The Veteran stated that he realized how blessed and fortunate he and his wife were.

In a July 2008 decision, the Board determined that an effective date earlier than May 8, 2003 for the grant of a TDIU was not warranted.  It concluded that the first definitive opinion regarding the Veteran's employability dated to May 8, 2003.

A May 2009 VA treatment record reflects the Veteran's feelings that he should work.  He endorsed positive startle response, intrusive thoughts, nightmares, and tearfulness.  He denied suicidal and homicidal ideation.  Another May 2009 VA treatment record indicates that the Veteran sought treatment in the emergency room when he felt rejected by his wife and thought she did not care when he tried to get intimate with her.  In response, he broke a chair on the deck "to pieces" and drove himself to the emergency room.  The Veteran stated that his symptoms had worsened due to more stressors and because he had stopped therapy with his VA psychiatrist.  

In June 2009, the Court held that the May 1969 rating decision was not final because VA had failed to properly notify the Veteran of what it had actually done at the time of the May 1969 rating decision.  Specifically, the Court stated that while the Veteran's compensation remained the same, the RO had actually reduced the Veteran's evaluation for the service-connected anxiety reaction without giving the Veteran proper notice under the provisions of 38 C.F.R. § 3.103 (1969).  The Court reversed the Board's determination that the rating decision had become final and vacated that part of the Board's decision that determined the May 1969 rating decision did not contain clear and unmistakable error, acknowledging that clear and unmistakable error cannot exist in a non-final rating decision.

A July 2009 VA treatment record indicates continued PTSD symptoms, including, distress, arousal, and avoidance symptoms that were generally at baseline.  His anger and rage were in check, although there had been two conflict incidents in recent weeks without violence.

A July 2009 letter from Dr. M. noted ongoing treatment since May 1997 and that the Veteran had a long history of PTSD symptoms that had not change appreciably since discharge.  Moreover, he indicated that the Veteran worked in a protected environment.

In October and November 2009, the Veteran underwent a clinical evaluation by J.P.C., Ph.D. at the request of his attorney.  Dr. C. also noted that he conducted a telephone interview with Dr. M. in December 2009.  Dr. C. noted that he had worked for VA for approximately 20 years and had developed and been Chief of the PTSD clinic at a VA Medical Center.  The Veteran's history was reviewed.  He related that in 1999 he had helped form an association of former Vietnam colleagues.  He stated that he saved himself by working after Vietnam but that he eventually recognized that he needed to spend more time with his family.  He noted that following separation from service he made almost no money, and that he and his wife lived with his parents.  He stated that the family construction company was started because he couldn't do anything.  He asserted that the business was a protected environment and that people would rescue him from stressful situations.  He noted that he was good to his employees.  Following two interviews as well the discussion with Dr. M., Dr. C. concluded that the Veteran had experienced a severe case of PSTD since his combat experiences in Vietnam.  He also concluded that the Veteran's PTSD was as severe in 1967 as it is at present.  He noted that the Veteran was upset at having his compensation decreased in 1969 and no longer sought assistance for many years.  He concluded that the Veteran's PTSD was equally severe and prevented him from gainful employment dating to 1969 and most likely 1967, pointing to testimony from the Veteran, his wife, and other family members.

In February 2010, the Veteran stated that he was stressed due to lack of work.

A VA mental health progress note dated in May 2010 indicates that the Veteran was doing better with a new medication.  He stated that he had occasional road rage that he felt he could not control.  He reported continued anxiety, as well as positive startle response, intrusive thoughts, crazy dreams, and some irritability.

At the November 2010 hearing before the undersigned, the Veteran's wife testified that they had incorporated her father-in-law's carpentry and construction business in May 1970.  She stated that the Veteran had experienced problems controlling his temper since he returned from service.  She noted that he had nightmares and flashbacks.  She related her belief that his symptoms had remained constant over the years.  She indicated that the Veteran was very smart and over the years would bid and measure the jobs, but that he was generally partnered with someone due to his unpredictability.  She stated her belief that he would be unable to work someplace else.  The Veteran's daughter described his hyper vigilance and exaggerated startle response, and noted that she had observed them from the time she was a child.  She recalled him being a very anxious person who was always preparing for something bad to happen.  The Veteran testified that his income slowly increased over the years and that he realized at some point that even working for himself he might have problems due to his anger.

In May 2012, the Veteran underwent a Vocational Assessment via telephone conversation.  The examiner extensively discussed many of the Veteran's medical records and additional lay statements outlined above.  The examiner also discussed the Veteran's current activities of daily living.  The Veteran indicated that he liked things to be in order, including the manner in which food was stacked in the refrigerator, dishes in the dishwasher, and place settings on the table.  The Veteran stated that he kept busy by doing things around his home and his daughter's home, as well as going to the family business to "help out" even though he did not work there anymore.  As to his former job duties, the Veteran indicated he worked as a foreman with crews, operated heavy machinery, and estimated jobs.  Currently he still "putters around" the shop and would go in to "check on things."  The company did, however, have foremen running the jobs and work in the shop.  The examiner outlined the Veteran's earnings from 1968 to 1970 after leaving service, each of which was no more than $7800.  The Veteran claimed that his wife and father started the construction business for him because they knew he was in trouble because he would not socialize with his former friends.  The Veteran stated that he tried to work with his father, but would have angry outbursts if things did not go as expected on the job.  The examiner discussed prior letters from the Veteran's wife, brother, and step-brother discussing the Veteran's outbursts of anger on the job and how they would attempt to intercede in those situations.  The examiner also discussed the statements of the Veteran's daughters and others regarding his difficulty dealing with customers, employees, and family members.  During the interview at that time, the Veteran discussed symptoms and conclusions similar to those related above.  The examiner concluded, "In summary, [the Veteran] is a 67 year old man who has worked for his family business in a sheltered work environment since 1970.  Based on the VA records and the testimony reviewed, [the Veteran] was not capable of gainful employment in the general economy from 1969 to 2003 and continuing to the present time.  He has maintained employment for the last 36 years due to the intense support and interventions of his family and employees in a protected work environment."

Prior to May 20, 1997

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated PTSD symptomatology does not warrant an evaluation greater than the currently assigned 10 percent rating under all potentially applicable iterations of DCs 9400 to 9411 prior to May 20, 1997.  See 38 C.F.R. § 4.7.  In reaching that decision, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  As discussed in more detail above, the symptoms prior to May 20, 1997 are substantially consistent.  For this reason, further staged ratings are not applicable.  See Hart, 21 Vet. App. at 505.  

In this regard and as included in both of the old rating criteria, the Board concludes that neither definite nor even mild impairment of social and industrial adaptability nor definite or even mild industrial impairment commensurate with a 30 percent or higher disability is shown by the evidence of record.  Moreover, far from exhibiting psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment, the evidence of record shows that the Veteran was a diligent worker and helped build, maintain, and run a highly successful business.  For that same reason, the Veteran did not demonstrate symptoms consistent with an increased rating under the new rating criteria, as he did not evidence occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As discussed above, the evidence shows the opposite; specifically, that the Veteran worked long and hard hours and, as his daughter has described, he was either working, eating, or sleeping.  The evidence of record in 1969 does reflect that the Veteran was nervous and that he experienced symptoms such as nightmares.  However, the Veteran was observed during examination at that time to be well groomed and neatly dressed, with his affect was within normal range.  His memory, concentration and fund of general knowledge were all found to be good, and there were no perceptual disorders in terms of olfactory, visual, auditory, tactile, hallucinations, delusions, preoccupations, or compulsions.  The examiner specifically stated that reasoning and judgment were within satisfactory range.

Notably, there is no contemporaneous objective evidence following the 1969 VA examination until the Veteran underwent psychiatric evaluation in May 1997.  The Board recognizes that the Veteran and his family have testified that his symptoms were always severe and that he was always seriously affected by his PTSD.  The Board has considered every one of the Veteran's statements and those of his family members.  In that regard, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Singleton v. Shinseki, 23 Vet. App. 376, 381 (2010); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  In this case, the "inherent characteristics" of the Veteran's and his family member's current statements as to the severity of his PTSD symptoms from 1969 to May 20, 1997 are inconsistent with the objective medical record and the Veteran's and his family members more contemporaneous statements.  

The Veteran and his family members now claim that his PTSD symptoms were the same, or even worse, prior to May 20, 1997.  Significantly, however, when the Veteran first sought treatment with VA in May 1997 the treatment record clearly indicated that he had sought treatment based on increased depressive and PTSD symptoms.  The Veteran's claims of worsening symptoms in and around May 1997 were also made during other evaluations, including the September 1999 VA examination.  During an August 2000 RO hearing, both the Veteran's wife and daughter (a licensed psychologist) explicitly stated that the Veteran's symptoms had been worsening in recent years.  The Veteran's wife, for example, stated, "I have noticed a decline, and it seems as though he's becoming more depressed... I think he's battling this depression more and more."  In addition, she indicated that the Veteran had been reduced to tears more lately.  The Veteran's psychologist daughter stated that "things are intensifying right now" and that the Veteran was "having heightened symptoms of the PTSD."  

There are additional statements by the Veteran and his family that render his and their general credibility suspect.  For example, the Veteran has claimed to have no hobbies.  Multiple VA treatment records, however, indicate that the Veteran incurred injuries while skiing.  More significantly, in recent years the Veteran has indicated on multiple occasions that he is unemployed and no longer working.  In near contemporaneous statements, however, he also acknowledges spending significant time at his family's business.  While the Veteran may not be performing all of the work duties that he once did, he clearly has been working at his old job during time periods when he claims to have been unemployed.  Indeed, he clearly retains some control in the management of the business given that as recently as the May 2012 evaluation discussed above indicates that the Veteran goes to work to "check on things."  In addition, during his personal hearing, the Veteran pointed to the lack of significant income earned from his business during its formative years as evidence of the difficulty he experienced at that time due to his psychiatric disorder.  However, statements documented in 1969 suggest that occupational problems experienced at that time were due primarily to a shortage of money and the usual difficulties associated with starting a new business.

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran's PTSD symptoms worsened in or around May 1997.  Numerous contemporaneous statements of the Veteran and his family members refute these contentions.  The Board notes that as recently as 2007, in the course of an evaluation for SSA purposes, the Veteran reported he became more depressed in 1997 and that although he had been depressed since service, he had worked long hours and carried on with his life.  The Veteran's report of worsening in 1997 is supported by his seeking treatment in May 1997, at which time he reported that long-used coping strategies were no longer as effective as they had been previously.  He indicated that he and his wife owned a successful family construction business.  He did not reference a previous treatment history that might shed light on symptoms occurring earlier than 1997, except to state that he had a history of obsessive compulsive traits that helped him remain strong and in control.

In short, the Board gives greater credence and weight to the contemporaneous medical records and lay statements filed in this matter than to the more recent assertions of continuous severe PTSD symptoms from 1969.  Regardless of whether the Veteran and his family members are purposely mischaracterizing the events and symptoms during that time period or unintentionally are doing so, the ultimate conclusion is that their current statements regarding ongoing severe PTSD symptoms that were the same or worse than those experienced from May 1997 are simply not credible evidence.  The Board gives significantly greater weight and credence to the statements made to medical treatment providers and others prior to the time period when the issue of an increased rating for the 10 percent rating for PTSD was raised.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony); Pond v. West, 12 Vet. App. 341 (1999) (although a veteran's statements must be taken into account, self-interest in making such statements may be considered).  As discussed above, there are objective documents and the Veteran's and family's own statements that directly refute their current contention of the same or even worse PTSD symptomatology prior to May 1997.  Because of the inconsistency, the Board finds that the Veteran's and his family members' allegations in this regard (including the medical opinions rendered by the Veteran's psychologist daughter) are not credible evidence and have no probative value.

As to the multiple medical opinions regarding the Veteran's symptomatology and severity of his PTSD from 1969 to May 1997, the Board finds that those of Dr. C. and Dr. M. (including but not limited to the July 2009 opinion and October and November 2009 opinion), as well as the May 2012 conclusions of Dr. J. L. D. are not compelling.  The examiners' conclusions were premised on the Veteran's representations (and those of his family members) that he experienced ongoing severe PTSD symptomatology from 1969 to May 1997 and continuing thereafter.  As those statements have been discredited, the examiners' opinions are based on inaccurate facts.  The Board need give no weight to a medical opinion based on inaccurate facts.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).

Furthermore, records from 1997 forward do reveal that the Veteran had intermittent problems with his temper and demeanor at work; they do not, however, demonstrate that he was essentially unemployable as they now contend.  In fact, it has been recently asserted that the Veteran was barely able to work, and remained employed only due to the very sheltered nature of his employment and the strong assistance provided by friends and family, such assertions are strongly contradicted by the Veteran's own earlier statements provided to examiners.  While the Veteran did report periodic problems to his VA providers, he also repeatedly stressed that he had been successful in business pursuits overall.  In 1999 the Veteran reported an exacerbation of his symptoms but noted that his anger had passed and that he was much calmer and in control.  Providers at that time noted that work was stable.  In April 2000 Dr. M., the Veteran's treating psychologist, stated that the Veteran had worked extremely hard to manage his condition and had thus been able to function in society and provide for his family.  Significantly, in 2002 Dr. M. indicated that even when the Veteran's PTSD symptoms were aggravated, he remained functional due to his strong constitution and coping strategies, noting good coping skills and treatment compliance.  In February 2003 Dr. M. identified only intermittent work and social difficulties due to his symptoms.  Thus, while it appears that the Veteran may have had intermittent difficulty in work settings prior to May 1997, the evidence clearly fails to demonstrate an inability to obtain or retain employment.  In fact, the Veteran's statements during the course of treatment also weigh heavily against finding that he experienced definite or even mild social or industrial impairment, so as to warrant an evaluation in excess of 10 percent prior to May 20, 1997.

As noted above, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442.  The Board is to consider all symptoms of a  Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  

In determining that a rating in excess of 10 percent prior to May 20, 1997 is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria.  In light of the above discussion, therefore, the Board concludes that for the period in question, an evaluation in excess of 10 percent for PTSD prior to May 20, 1997 is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

From May 20, 1997

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated PTSD symptomatology does not warrant an evaluation greater than the currently assigned 70 percent rating under all potentially applicable iterations of DCs 9400 to 9411 from May 20, 1997.  See 38 C.F.R. § 4.7.  In reaching that decision, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  As discussed in more detail above, the symptoms from May 20, 1997 are substantially consistent.  For this reason, further staged ratings are not applicable.  See Hart, 21 Vet. App. at 505.  

The Board acknowledges that, since May 1997, the Veteran's PTSD has been shown to be manifested by depression, sleep disturbance, irritability, avoidance, intrusive thoughts, hyper vigilance, and anxiety.  The Board also accepts that the Veteran's PTSD impacts his interpersonal and occupational relationships.  The Veteran, however, manifested few symptoms associated with a 100 percent rating under any of the applicable rating criteria.  In that regard, communication and speech have been consistently within normal limits.  Memory has been repeatedly found to be good, and no psychotic manifestations have been identified.  Moreover, medication has been prescribed over the years, and the Veteran and his wife have reported that it has caused a decrease in his symptoms.  Notably, he Veteran's anxiety and explosive temper, symptoms that appear to be most distressing, were reported to be greatly improved in September 1999.  A March 2001 report from a Vet Center indicates that the Veteran had definite leadership qualities, ample intelligence, and presented as a hard and resourceful worker despite the Veteran's report of difficulty working well with even his best customers.  In November 2002 Dr. M. stated that the Veteran's PTSD symptoms were significant, but that he remained functional due to a strong constitution and coping strategies.

Thus, from May 20, 1997 the Veteran does not demonstrate that all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; does not exhibit totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; is not demonstrably unable to obtain or retain employment; and does not show total occupational and social impairment.  As discussed, the Veteran retains a strong relationship with his family.  Indeed, on multiple occasions the Veteran has indicated that without his family he would be homeless and on the street.  While the Veteran does demonstrate some social difficulty with non-family members, the medical records clearly demonstrate that he is able to function in most social situations.  For example, the Veteran attends social functions involving friends of the Veteran's wife.  In addition, the evidence indicates that in September 2007 the Veteran took a trip to Greece, which almost of necessity would involve interaction with other individuals.  In addition, he goes into the family business on a regular basis and the employees of the business are not exclusively family members.  Thus, a 100 percent rating under any of the applicable DCs is not warranted.

In summary, little in the record, including the Veteran's statements and those of his family, suggests that the criteria for a schedular evaluation of 100 percent or greater are met.  The evidence does not demonstrate gross impairment with thought processes or communication; rather, the Veteran's thought content and communication have repeatedly been found to be within normal limits.  He does not display delusions or hallucinations, grossly inappropriate behavior, or an intermittent inability to perform activities of daily living.  He has not been found to be in persistent danger of hurting himself or others.  He is oriented, and his memory is good.  During the appeal period, the Veteran's GAF score has been assessed at worst, as 50.  Such a score indicates serious symptoms.  However, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  

As noted above, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442.  The Board is to consider all symptoms of a  Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  

In determining that a rating in excess of 70 percent from May 20, 1997 is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria.  In light of the above discussion, therefore, the Board concludes that for the period in question, an evaluation in excess of 70 percent for PTSD from May 20, 1997 is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, prior to May 20, 1997, the evidence demonstrates symptoms including nightmares, exaggerated startle response, and additional mild symptoms.  From May 20, 1997, the Veteran reports multiple psychiatric symptoms, including nightmares, difficulty sleeping, intrusive thoughts, feelings of anger, exaggerated startle response, depression, irritability, concentration and memory problems, and some impairment of relationships with others, as well as obsessive or ritualistic behavior, impaired impulse control, and difficulty adapting to stressful situations.  The current 10 percent and 70 percent ratings under DC 9411 prior to and from May 20, 1997, respectively, contemplate these and other psychiatric symptoms.  Thus, the Veteran's current schedular ratings under DC 9411 are adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

Generally, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of one 6o percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if the requisite schedular criteria is not met if a claimant is nevertheless shown to be "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities".

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  In reviewing claims for assignment of earlier effective dates for TDIU awards, the applicable law is the same as that governing assignment of earlier effective dates for increased rating claims.

The Veteran essentially contends that his employment in his own business was in a "protected environment" as contemplated by 38 C.F.R. § 4.16(a) and that since 1969 he has been unable to work in any other employment position other than the family business because he required his family members to provide a stabilizing influence on him during his intermittent "rages."  The Board recognizes that in a prior November 2006 decision the Board concluded that the Veteran had marginal employment because he was unable to work in any environment apart from his family business.  While the November 2006 Board decision made passing mention of several documents prior to the May 8, 2003 VA examination, the conclusion that the Veteran was working in a protected environment clearly was based on lay and medical evidence of symptomatology from after that May 8, 2003 examination.  As such, the Board concludes that the November 2006 Board decision did not make a finding that the Veteran's work in his family business constituted work in a protected environment prior to May 8, 2003.  The Board's basis for such a determination is that the only evidence discussed in the November 2006 Board decision relating to the Veteran's unemployability prior to May 8, 2003 was lay statements by the Veteran's family that, as discussed above, the Board has found to be not credible with respect to the Veteran's PTSD symptomatology and by extension his ability to work, and medical opinions based on these non-credible lay statements that are of no probative value for the time period prior to May 8, 2003.  While the November 2006 Board decision did not make credibility determinations as to these statements and documents, the Board focused on the May 8, 2003 VA examination findings, discussed in greater detail above, and the absence of contradictory medical evidence.  The Board's conclusion is supported by the RO's December 2006 rating decision implementing the November 2006 Board decision that based on consideration of all the evidence of record established an effective date of TDIU as May 8, 2003.  

With respect to the Veteran's employment as vice president of his family business prior to May 8, 2003, the Board cannot conclude that such employment constituted a protected work environment.  This employment involved the active management of a small business on a daily basis.  While the Veteran and his family now contend that he was not an essential member of the business as, for example, was his wife, the evidence of record does not support these contentions.  Rather, the evidence shows that the Veteran had an active and critical role in every aspect of the business, from bidding on projects to the actual daily work and production, both in the office and on the job sites.  The Veteran was employed in a family business, but it was a business he founded with his wife and father and was able to run very successfully for decades.  As part of that job, he had extensive interaction with non-family employees, customers, and vendors.  While there is evidence that he required the assistance of family members to calm him down in certain intermittent interactions with outside individuals, the Veteran and his family have conceded that the vast majority of his interactions with non-family members was positive, which is supported by the growth and success of the business.  Moreover, the Veteran's wife during the August 2000 RO hearing described their employees as a whole as "very talented and loyal," which certainly supports the Veteran's overall ability to work effectively with other individuals.

The Veteran's family members initially indicated that the Veteran's angry outbursts affected the business and nearly cost the business customers.  Multiple subsequent statements, however, assert that the Veteran's "rages" unquestionably cost the business multiple clients.  The Board finds it extremely difficult to comprehend why, if the Veteran was such an unstable and unpredictable personality as is now claimed and that the Veteran was not an essential member of the business as asserted by the Veteran during the November 2010 Board hearing, that he was allowed to continue to regularly meet with customers both when bidding jobs and on an ongoing basis thereafter.  As noted on numerous occasions, the Veteran's wife is the designated owner of the business and multiple family members are or were employed by the business.  Surely, if the Veteran was merely a non-critical cog in the wheel of the business and his interaction with customers was of such detriment to the business, he would have been removed from such extensive interaction with customers.  

Based on all the foregoing, the Board concludes that the Veteran's employment prior to May 8, 2003 was not of the type contemplated by 38 C.F.R. § 4.16(a) as marginal employment in a protected environment.  While the examples of a protected environment include work in a family business, in this case the Veteran's involvement in the business was not that of a sheltered individual screened from interaction or responsibility for which he was not psychologically adapted.  Instead, the Veteran was front and center in the obtaining and retaining of customers and the daily work of the business.  While the Veteran did require intermittent assistance from family members to calm him down in certain interactions with customers and employees, the vast majority of the Veteran's activities were unregulated by his family and, if anything, he directed the actions of his family members.  The Board does not find that such employment is of the type contemplated as a protected environment by 38 C.F.R. § 4.16(a).  See Definition of Marginal Employment in Consideration of Total Evaluations Based on Individual Unemployability, 55 Fed. Reg. 31579-01 (August 3, 1990) (to be codified at 38 C.F.R. § 4.16(a)).  As such, the Veteran's employment cannot be considered to be marginal prior to May 8, 2003.  

With respect to otherwise granting an earlier effective date for TDIU based on the impact the Veteran's service-connected disabilities on his ability to obtain and maintain work, the Board finds that the evidence does not show he was unemployable prior to May 8, 2003.  At the outset, the Board need not determine whether an earlier date of receipt of claim exists in this case because the effective date for the award of TDIU in this case is determined by when entitlement to TDIU is shown.  Regardless of the date of claim for TDIU, the award of that benefit may not be made effective prior to the date entitlement is shown.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Assuming, however, that any of the above-noted statements is considered a claim for TDIU, the effective date here remains the same, as May 8, 2003 was the earliest date entitlement to a TDIU is shown.

The evidence of record demonstrates that it was not until a VA examination dated May 8, 2003, that the record contains a definitive opinion stating the Veteran "could not be employed" if he did not have his own business.  Earlier evidence weighed against a finding that the Veteran was unable to obtain or maintain substantially gainful employment.  The Board acknowledges that, as recently as April 2003, Dr. M. went so far as to state that the Veteran "would have great difficulty functioning" in another environment and "I doubt strongly that he would be able to tolerate a vocational environment that was not protected".  However, such a finding suggests no more than a severe degree of occupational impairment, and such a level of impairment was already contemplated by the 70 percent rating assigned for his PTSD.  May 8, 2003, is the earliest date on which an argument can be made that the Veteran is shown to be unable to obtain or retain any substantially gainful employment (outside of his protected position) due to his service connected disabilities.  Prior to that date, the weight of the evidence indicates the service-connected PTSD caused only intermittent occupational impairment.

Historically, VA treatment records from 1997 forward reveal that the Veteran had intermittent problems with his temper and demeanor at work.  They do not show that he was unemployable.  The Veteran was a partner in a family owned construction business.  He stressed to VA healthcare providers that he had been successful in his business pursuits overall.  He did note periodic problems with yelling and anger, and stated that he had difficulty dealing with people or taking orders.  In May 1999, the Veteran reported an exacerbation of PTSD symptoms, marked by angry outbursts.  He stated on treatment, however, that the anger passed and he was then much calmer and in control.  Medications helped with his mood, though he remained angry and irritable.  The Veteran stated he could control his anger, and doctors noted that work was stable.  Doctors continued to adjust medications, as the Veteran complained of various side effects and often self-adjusted his doses or declined to take any medications.  The Veteran remained irritable, but treatment records reflect improvement reported by both the Veteran and his wife.

In a statement date stamped as received in April 2000, the Veteran's treating VA psychologist, Dr. M., stated that in his experience, the "severity, intensity, and genuineness" of the Veteran's PTSD symptoms was unmatched.  However, he also indicated that the Veteran "has worked extremely hard to manage his condition and thus has continued to be able to function in society and provide for his family."

At an August 2000 hearing before an RO hearing officer, the Veteran, as well as his wife and daughter, opined that the Veteran would be unable to work outside the family business.  They cited examples of confrontations with workers, clients, and subcontractors in which the Veteran had grown angry and threatening.  The police were called on several occasions.  They also testified, however, that the Veteran was admired and respected by his employees, and noted that as long as people were hardworking and performing in their jobs, the Veteran had no problems.  He did have outbursts; the Veteran submitted a report from the State of Connecticut in connection with a claim for unemployment benefits for a fired worker.  The reviewer noted the Veteran's angry outburst and abusive and vulgar language, but also found that this was not persistent and repeated behavior.

In March 2001, the Veteran's therapist at the Hartford Vet Center reported that the Veteran was concerned over his anger on the job.  His brother-in-law maintained harmony at work.  The Veteran indicated that he had always been a hard, resourceful worker, but was worried that he was losing his ability to work well with even his best customers and was "in a sense" occupationally impaired.  He feared losing the business.

In a March 2002 statement, the Veteran indicated he thought his PTSD disability matched the criteria for a 70 percent rating.  He noted that he experienced near continuous depression, and had a heightened startle response.  In contrast to these statements, Dr. M., noted that even with his continued symptoms, the Veteran "continues to function adequately."  In August 2002, Dr. M. noted that the Veteran had been highly successful in business and personally.  He indicated that even when PTSD symptoms were aggravated, as in November 2002, the Veteran remained functional due to his strong constitution and coping strategies.  The doctor again noted good coping skills, and treatment compliance, in January 2003, though he also at that time discussed with the Veteran the cost-benefit of seeking a total disability rating despite his "successful business and intact family."

In February 2003, Dr. M. again offered a summary of the Veteran's disability status and functional capacity.  He noted severe PTSD symptoms, but stated that despite these the Veteran "remains self-employed and is able to function in this capacity, with intermittent work and social difficulties due to his symptoms."  Dr. M. did stress that the PTSD was among the most severe he had ever seen, and that he did not believe the Veteran would be able to function vocationally in a competitive employment setting in which he would be directed by others.

On the report of an April 2003 mental health care plan update, Dr. M. stated that the Veteran had severe and chronic PTSD, but "remained functional (married, successful business) due to intelligence, strong work ethic, good social support."  In an April 2003 correspondence, he reiterated his position that the Veteran would have difficulty functioning vocationally in any employment setting where he had to take direction from others.  He noted a quick temper, rigid view of right and wrong, high standards of conduct, hypersensitivity, exaggerated startle reaction, and anxiety, and stated that these symptoms caused the Veteran "difficulty in social function and have, at times, caused difficulties in his work.  However, because he is self-employed, his job is not jeopardized."  He went on to opine that "[a]lthough he has never tried to work in any other context, I doubt strongly that he would be able to tolerate a vocational environment that was not protected in this way."  VA treatment records indicate the Veteran remained functional at work and home.

The Board finds that the evidence of record shows that the Veteran's occupational impairment due to service-connected disability was intermittent prior to May 8, 2003.  On that date, a VA provider made the persuasive statement regarding the Veteran's ability to obtain and retain gainful employment outside the sheltered environment of his family business.  Prior opinions either offer only qualifications regarding the types of situations which could be tolerated or were couched the opinion in terms of intermittent impairment.  The treating VA provider, Dr. M., stated in both February and April 2003 correspondence that impairment of work capacity was intermittent or occurred at times.  This is supported by VA treatment records, which consistently reflect that the Veteran was generally functional and successful at work despite severe PTSD symptoms.  The Board accepts that the Veteran was employed in a somewhat sheltered work environment, but notes as well that the Veteran was performing work functions and earning approximately $5000 a month doing so.  It is clear from the record that the Veteran performed real work and was not merely paid to do a "show up" job.  Furthermore, the record prior to May 8, 2003, does not contain evidence showing that the Veteran's service-connected disabilities precluded him from any form of employment outside of the protected environment of his current position.

The Board acknowledges the opinions of Dr. C. and the Veteran's daughter, a psychologist, maintaining that the Veteran had symptoms that precluded employment outside the protected environment of the family run business.  However, as set forth above, the Board does not find these conclusions of any probative value as they were based on non-credible lay statements by the Veteran and his family members.  Moreover, the Board notes, as outlined above, that contemporaneous clinical evidence contradicts these conclusions and demonstrates that the Veteran was in fact a contributing member of the family business and that his difficulties were intermittent.

The Board also notes that the history of treatment records reflects the Veteran's increasing failure over time to fully control his emotions and anger.  Medications were helpful, but he continued to have problems restraining himself, and family members had to step in more and more frequently to redirect him or remove him from situations.  The medical opinion of May 8, 2003, appears to mark the first time at which that degeneration of behavior finally reached the point when the Veteran's assets as a good leader, hard worker, and effective worksite manager were outweighed by his PTSD symptomatology.

As this date marks the later point between receipt of a claim and the date entitlement arose, it is the proper effective date of the award.  38 C.F.R. § 3.400.



ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD for the period on and after May 20, 1997 is denied.

Entitlement to an evaluation in excess of 10 percent for PTSD for the period from April 1, 1969 to May 19, 1997 is denied.

Entitlement to TDIU prior to May 8, 2003 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


